This is an appeal from the judgment of the district court of Okfuskee county rendered in an action wherein plaintiff in error was defendant. Plaintiff *Page 221 
in error in due time served and filed its brief in full compliance with the rules of this court, but the defendant in error has failed to file any brief or to otherwise plead the merits of this cause in this court, nor has, he offered any excuse for his failure to do so.
"Where plantiff in error has served and filed its brief in compliance with the rules of this court, and the defendant in error has neither filed a brief nor offered any excuse for his failure to do so, this court is not required to search the record to find some theory upon which the judgment of the trial court may be sustained, but may, where the authorities cited in the brief filed, appear reasonably to sustain the assignment of error, reverse the cause, with directions, in accordance with the prayer of the petition in error." City National Bank v. Coatney, 122 Okla. 233, 253 P. 481.
In this case the petition in error prays that the judgment rendered in the trial court be reversed and that the plaintiff be restored to all rights lost by the rendition of such judgment; and we find upon examination. the authorities cited by plaintiff in error reasonably support the contention of plaintiff in error, and we therefore reverse the judgment of the lower court and direct it to vacate its former judgment and to grant a now trial in said cause.